UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6106


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALVIS LUTHER EVANS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:03-cr-00043-H-1)


Submitted:    November 19, 2009             Decided:   December 1, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Peter McNamara, Federal Public Defender, Raleigh, North
Carolina, for Appellant.   Anne Margaret Hayes, Assistant United
States Attorney, Robert Jack Higdon, Jr., OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvis Luther Evans appeals the district court’s denial

of his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Evans, No. 5:03-cr-

00043-H-1   (E.D.N.C.   Jan.    6,   2009).   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                               AFFIRMED




                                     2